Judge Orr
dissenting.
Because I disagree with the majority’s holding that the trial judge abused his discretion by denying defendant’s motion for mistrial, I respectfully dissent.
The State urges us to find that the trial court did not abuse its discretion, correctly stating that “[w]hether a motion for mistrial should be granted is a matter addressed to the sound discretion of the trial judge. A mistrial is appropriate only when there are such serious improprieties as would make it impossible to attain a fair and impartial verdict.” State v. Harris, 323 N.C. 112, 125, 371 S.E.2d 689, 697 (1988).
The defendant, on the other hand, bases his argument in large part on the fact that the actions of the prosecutor were in direct violation of the court’s order. While such a deliberate act is inexcusable and certainly would provide grounds for appropriate sanctions by the trial judge to the offending attorney, this Court should base its decision on whether the impropriety of the question made it impossible for the defendant to attain a fair and impartial verdict. The mere mention of an offer of polygraph testing does not necessarily require granting a mistrial. “A motion for a mistrial must be granted if an incident occurs of such a nature that a fair and impartial trial would be impossible under the law.” State v. Harding, 110 N.C. App. 155, 164, 429 S.E.2d 416, 422 (1993). “Absent a showing of abuse of discretion, the decision of the trial court will not be disturbed on appeal.” Id. Under the facts of this case, I find that the defendant received a fair *711and impartial trial in spite of the district attorney’s mentiorvof the offer of a polygraph.
Therefore, I would hold that there was no abuse of discretion in denying the motion for a mistrial.